Exhibit 10.5

ESSENDANT INC.
2015 LONG-TERM INCENTIVE PLAN
2016 Restricted Stock Award Agreement with EPS Minimum

 

This Restricted Stock Award Agreement (this "Agreement"), dated as of September
1, 2016 (the "Award Date"), is by and between [[FIRSTNAME]] [[LASTNAME]] (the
"Participant"), and Essendant Inc., a Delaware corporation (the "Company").  Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Company’s 2015 Long-Term Incentive Plan (the "Plan"). In the
exercise of its discretion to deliver stock of the Company, the Committee has
determined that the Participant should receive a restricted stock award, on the
following terms and conditions:

 

1.

Grant.  The Company hereby grants to the Participant a Restricted Stock Award
(the "Award") of [[SHARESGRANTED]] shares of Stock (the "Restricted
Shares").  The Award will be subject to the terms and conditions of the Plan and
this Agreement.  The Award constitutes the right, subject to the terms and
conditions of the Plan and this Agreement, to distribution of the Restricted
Shares.

 

2.

Stock Certificates.  The Company will deliver certificates for, or cause its
transfer agent to maintain a book entry account reflecting the issuance of, the
Restricted Shares in the Participant’s name.  The Secretary of the Company, or
the Company's transfer agent, will hold the certificates for the Restricted
Shares, or cause such Restricted Shares to be maintained as restricted shares in
a book entry account, until the Restricted Shares either vest or are
forfeited.  Any certificates that are delivered for Restricted Shares will bear
a legend, and any book entry accounts that are maintained therefor will have an
appropriate notation, in accordance with Section 6 hereof.  The Participant's
right to receive the Award hereunder is contingent upon the Participant's
execution and delivery to the Secretary of the Company of all stock powers or
other instruments of assignment (including a power of attorney), each endorsed
in blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Restricted Shares in the event such Restricted Shares are forfeited in whole or
in part.  The Company, or its transfer agent, will distribute to the Participant
(or, if applicable, the Participant's designated beneficiary or other
appropriate recipient in accordance with Section 5 hereof) certificates
evidencing ownership of vested Restricted Shares as and when provided in
Sections 4 and 5 hereof.

 

3.

Rights as Stockholder.  On and after the Award Date, and except to the extent
provided in this Section 3 and in Section 9 below, the Participant will be
entitled to all of the rights of a stockholder with respect to the Restricted
Shares, including the right to vote the Restricted Shares, the right to receive
dividends and other distributions payable with respect to the Restricted Shares,
and the right to participate in any capital adjustment applicable to all holders
of Stock.  The Participant will not, however, have the right to receive any
regular cash dividend with respect to Restricted Shares that are not yet vested
as of the applicable dividend record date, and hereby waives his or her right to
receive such dividends with respect to unvested Restricted Shares.  Any dividend
or distribution other than a regular cash dividend that is payable or
distributable with respect to Restricted Shares that are not yet vested as of
the applicable payment date will be deposited with the Company and will be
subject to the same restrictions, vesting conditions and other terms of this
Agreement to which the underlying Restricted Shares are subject.  If the
Participant forfeits any rights he or she may have under this Award in
accordance with Section 4 hereof, the Participant shall, on the day following
the event of forfeiture, no longer have any rights as a stockholder with respect
to any and all Restricted Shares not then vested and so forfeited, or any
interest therein, and the Participant shall no longer be entitled to receive
dividends on or vote any such Restricted Shares as of any record date occurring
thereafter.

 

 

19109v4

--------------------------------------------------------------------------------

 

4.

Vesting; Effect of Date of Termination.  The Participant's Restricted Shares
will vest in three annual increments of one-third of the Restricted Shares on
each of September 1, 2017, September  1, 2018, and September 1, 2019 (the
“Scheduled Vesting Dates”), provided that the Participant’s Date of Termination
has not occurred before a Scheduled Vesting Date, and provided further that the
Company’s cumulative Earnings Per Share (as defined in paragraph 4(g)) for the
four calendar quarters immediately preceding an applicable Scheduled Vesting
Date exceeds $0.50 per share.  If the Participant’s Date of Termination occurs
for any reason before all of the Participant's Restricted Shares have become
vested under this Agreement, the Participant's Restricted Shares that have not
theretofore become vested will be forfeited on and after the Participant's Date
of Termination, subject to the following:

 

 

(a)

If, prior to a Change of Control, the Participant's Date of Termination occurs
by reason of the Participant's death or Permanent and Total Disability (as
defined in paragraph 4(e)), a portion of the Restricted Shares that have not
otherwise vested under this Agreement will become vested as of the Participant's
Date of Termination. That portion of the then unvested Restricted Shares shall
be determined by multiplying (i) the number of Restricted Shares eligible to
vest on the next Scheduled Vesting Date following the Date of Termination by
(ii) a fraction, the numerator of which shall be the number of whole months
elapsed from the Scheduled Vesting Date immediately prior to the Date of
Termination (or the Award Date if there was no Scheduled Vesting Date prior to
the Date of Termination) to the Date of Termination, and the denominator of
which shall be twelve.

 

 

(b)

If the Participant’s Date of Termination occurs by reason of the Participant’s
Retirement (as defined in paragraph 4(f)), then the unvested Restricted Shares
at that time will continue to vest on the remaining Scheduled Vesting Dates to
the extent that the Restricted Shares have been earned based on the Company’s
achievement of the Earnings Per Share goal specified in Section 4 for the four
calendar quarters immediately preceding any such Scheduled Vesting Date, but
only if the following conditions have been satisfied: (i) the Participant has
provided the Company with written notice of his or her intent to retire at least
3 months prior to the Participant’s Date of Termination (but such advance notice
shall not be required if Retirement occurs as a result of Participant’s
involuntary termination of employment without Cause, Participant’s death or
Permanent and Total Disability, or Participant’s termination of employment for
Good Reason); and (ii) the Participant executes a release of claims and an
agreement not to compete in such forms as the Company may reasonably prescribe,
and such release and agreement have become fully effective within 60 days
following the Participant’s Date of Termination.  If these conditions described
in the preceding sentence are not satisfied, any unvested Restricted Shares
shall be forfeited.

 

 

(c)

If a Change of Control occurs either (i) after the Award Date and prior to the
Participant's Date of Termination, or (ii) after the Participant’s Retirement
but prior to full vesting hereunder, and if following the Change of Control the
surviving company assumes and continues in full force and effect the Company’s
rights and obligations under this Agreement or substitutes for this Agreement a
substantially similar award for the surviving company’s stock, then (A) 50% of
the Restricted Shares that have not otherwise vested under this Agreement will
become fully vested as of the date of such event; and (B) the portion of the
Restricted Shares that does not vest in accordance with the preceding clause (A)
shall be subject to the vesting provisions of this Agreement without regard to
the acceleration of vesting under clause (A).  If following the applicable
Change of Control the surviving company does not assume and continue in full
force and effect the Company’s rights and obligations under this Agreement or
substitute for this Agreement a substantially similar award for the surviving
company’s stock, then 100% of the Restricted Shares that have not otherwise
vested under this Agreement will become fully vested as of the date of such
event.  For the avoidance of doubt, the provisions of

2016 Long-Term Incentive Grant-EPS Minimum

Page 2 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

 

this paragraph 4(c) will apply after the Participant’s Retirement only if the
conditions set forth in paragraph 4(b) have been satisfied in connection with
such Retirement.

 

 

(d)

If a Change of Control occurs after the Award Date and prior to the
Participant's Date of Termination, and if following the Change of Control the
surviving company assumes and continues in full force and effect the Company’s
rights and obligations under this Agreement or substitutes for this Agreement a
substantially similar award for the surviving company’s stock, and if, during
the two-year period following the date of such Change of Control the
Participant's Date of Termination occurs by reason of termination of the
Participant’s employment by the Company or its Subsidiaries without Cause or by
the Participant for Good Reason, then the Restricted Shares that have not
otherwise vested under this Agreement will be fully vested as of the
Participant's Date of Termination.

 

 

(e)

For purposes of this Agreement, the term “Permanent and Total Disability” means
the Participant's inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his or her
duties and obligations as an employee of the Company or its Subsidiaries or to
participate effectively and actively as an employee of the Company or its
Subsidiaries for 90 consecutive days or shorter periods aggregating at least 180
days (whether or not consecutive) during any twelve-month period.

 

 

(f)

For purposes of this Agreement, “Retirement” means the Participant’s termination
of employment (as described in the definition of “Date of Termination” in the
Plan) occurring after the Participant has reached age 60 and, as of such Date of
Termination, has completed at least five years of continuous Service with the
Company and its Subsidiaries 

 

 

(g)

“Earnings Per Share” will be as reported in the Company’s quarterly earnings
releases in the table titled Reconciliation of Non-GAAP Financial Measures,
Adjusted Operating Income, Net Income and Diluted Earnings Per Share, and
re-calculated based on accounting standards promulgated by the Financial
Accounting Standards Board or similar accounting standards body in place as of
December 31, 2015, and adjusted to eliminate the effects of any and all of the
following (net of any tax effects) to the extent not already included in the
aforementioned table: (i) write-offs of previously capitalized financing costs;
(ii) subsidiary charitable contributions to the Essendant Charitable Foundation;
(iii) projected impacts on financial results of any acquisition or disposition
(including liquidation of at least 90% of the assets) of any business during the
applicable measurement period as reflected in the final financial valuation of
the transaction presented to the Board prior to the Board’s approval of the
transaction; (iv) impairment of goodwill and other intangible assets (as defined
by ASC 350); (v) curtailment, settlement or termination of any of the Company’s
pension plans (as defined in ASC 715); (vi) litigation or claim judgments and
settlements; and (vii) restructuring costs (as defined by ASC 420).

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s
Restricted Shares are forfeited as provided herein. 

 

5.

Terms and Conditions of Distribution.  The Company, or its transfer agent, will
distribute to the Participant certificates for any portion of the Restricted
Shares which becomes vested in accordance with this Agreement within 30 days
after the vesting thereof (except that, to the extent the Participant in
eligible for Retirement, such distribution will occur no later than the first
March 15 occurring after the applicable Scheduled Vesting Date).  If the
Participant dies before the Company has distributed certificates for any vested
portion of the Restricted Shares, the

2016 Long-Term Incentive Grant-EPS Minimum

Page 3 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

Company will distribute certificates for that vested portion of the Restricted
Shares and, to the extent provided under Section 4 hereof, the remaining balance
of the Restricted Shares which become vested upon the Participant’s death to the
beneficiary designated by the Participant, or if no such beneficiary has been
designated, to the Participant’s estate.

 

Notwithstanding the foregoing, the Committee may require the Participant, or the
alternate recipient identified in the preceding paragraph, to satisfy any
potential federal, state, local or other tax withholding liability.  Such
liability must be satisfied at the time such Restricted Shares become
"substantially vested" (as defined in the regulations issued under Section 83 of
the Code).  At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied: (a) through a cash payment by the
Participant, (b) through the surrender of shares of Stock that the Participant
already owns (provided, however, to the extent shares described in this clause
(b) are used to satisfy more than the minimum statutory withholding obligation,
as described below, then payments made with shares of Stock in accordance with
this clause (b) shall be limited to shares held by the Participant for not less
than six months prior to the payment date), (c) through the surrender of shares
of Stock to which the Participant is otherwise entitled in respect of the Award
under this Agreement; provided, however, that such shares under this clause (c)
may be used to satisfy not more than the minimum statutory withholding
obligation of the Company or applicable Subsidiary (based on minimum statutory
withholding rates for federal, state and local tax purposes, including payroll
taxes, that are applicable to such supplemental taxable income), or (d) any
combination of (a), (b) and (c); provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(b)-(d) and that the Committee may require that the method of satisfying such an
obligation be in compliance with Section 16 of the Exchange Act (if the
Participant is subject thereto) and any other applicable laws and the respective
rules and regulations thereunder.  Any fraction of a share of Stock which would
be required to satisfy such an obligation will be disregarded and the remaining
amount due will be paid in cash by the Participant.

 

The Company will not be required to make any distribution of any portion of the
Restricted Shares under this Section 5 (i) before the first date that such
portion of the Restricted Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities, or (ii) at any other time when the Company or the
Committee reasonably determines that such distribution or any subsequent sale of
the Restricted Shares would not be in compliance with other applicable
securities or other laws or regulations.  In determining whether a distribution
would result in any such penalty, forfeiture or noncompliance, the Company and
the Committee may rely upon information reasonably available to them or upon
representations of the Participant or the Participant’s legal or personal
representative.

 

6.

Legend on Stock Certificates.  If one or more certificates for all or any
portion of the Restricted Shares are delivered in the Participant's name under
this Agreement before such Restricted Shares become vested, the certificates
shall bear the following legend, or any alternate legend that counsel to the
Company believes is necessary or desirable, to facilitate compliance with
applicable securities or other laws:

 

“The securities represented by this Certificate are subject to certain
restrictions on transfer specified in the Restricted Stock Award Agreement dated
as of the Award Date between the issuer (the "Company") and the holder named on
this Certificate, and the Company reserves the right to refuse the transfer of
such securities, whether voluntary, involuntary or by operation of law, until
such conditions have been fulfilled with respect to such transfer.  A copy of
such conditions shall be furnished by the Company to the holder hereof upon
written request and without charge."

 

2016 Long-Term Incentive Grant-EPS Minimum

Page 4 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

If any such Restricted Shares are not represented by certificate(s) prior to
their vesting, but are instead maintained by the Company’s transfer agent in
uncertificated form in a book entry account, the account shall bear an
appropriate notation to the effect that the Restricted Shares included therein
are subject to the restrictions of this Agreement.  Whether maintained in
certificated or uncertificated book entry form, the Company may instruct its
transfer agent to impose stop transfer instructions with respect to any such
unvested Restricted Shares.

 

The foregoing legend or notation and stop transfer instructions will be removed
from the certificates evidencing or account maintained for all or any portion of
the Restricted Shares after the conditions set forth in Sections 4 and 5 hereof
have been satisfied as to such Restricted Shares.

 

7.

Delivery of Certificates.  Despite the provisions of Sections 4 and 5 hereof,
the Company is not required to deliver any certificates for Restricted Shares if
at any time the Company determines that the listing, registration or
qualification of such Restricted Shares upon any securities exchange or under
any law, the consent or approval of any governmental body or the taking of any
other action is necessary or desirable as a condition of, or in connection with,
the delivery of the Restricted Shares hereunder in compliance with all
applicable laws and regulations, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company.

 

8.

Restrictive Covenants and Trade Secrets; Recovery of Payments. Notwithstanding
any contrary provision of this Agreement, the Company may recover the Award
granted or paid under this Agreement to the extent required by the terms of any
clawback or compensation recovery policy adopted by the Company. Furthermore,
and in consideration of the grant of the Award under the terms of this Agreement
and in recognition of the fact that Participant has received and will receive
Confidential Information (as defined in paragraph 8(e)(iv)) and trade secrets
(as defined under applicable law) during Participant’s Service (as defined in
paragraph 8(e)(v)), Participant agrees to be bound by the restrictive covenants
set forth in paragraphs 8(a), 8(b), 8(c), and 8(d), below (the “Restrictive
Covenants”).  In addition, but subject to the last sentence of this paragraph,
Participant agrees that if Participant violates any provision of such
Restrictive Covenants or applicable trade secret law with respect to trade
secrets of the Company, then (i) all unvested Restricted Shares shall
immediately be forfeited back to the Company, and (ii) any Restricted Shares
that have vested at any time during the three-year period immediately preceding
the date on which such violation occurred shall immediately be forfeited back to
the Company (collectively, the “Forfeited Shares”).  Subject to the last
sentence of this paragraph, Participant hereby agrees that upon demand from the
Company at any time after discovery of the violation of a Restrictive Covenant
or applicable trade secret law with respect to trade secrets of the Company or
imposition of a claw back, (A) Participant shall pay to the Company an amount
equal to the proceeds Participant has received from any sales or distributions
of Forfeited Shares, and (B) if Participant still holds all or any part of the
Forfeited Shares at the time the Company makes such demand, Participant shall
either (1) deliver to the Company all such unsold Forfeited Shares or (2) pay to
the Company the aggregate fair market value of such Forfeited Shares as of the
date of the Participant’s receipt of the Company’s demand.  Subject to the last
sentence of this paragraph and any applicable limitations of Code Section 409A,
by accepting this Agreement, Participant consents to a deduction from any
amounts the Company owes Participant from time to time (including amounts owed
to Participant as wages or other compensation, fringe benefits, or vacation pay,
as well as any other amounts owed to Participant by the Company), to the extent
of the amounts Participant owes the Company under this Section 8. Whether or not
the Company elects to make any set-off in whole or in part, if the Company does
not recover by means of set-off the full amount Participant owes pursuant to
this Section 8, Participant hereby agrees to pay immediately the unpaid balance
to the Company.  Notwithstanding the foregoing, if and to the extent that a
violation of a Restrictive Covenant or applicable trade secret law with respect
to trade secrets of the Company is curable at the time of discovery by the
Company, Participant will not be deemed to have violated such Restrictive
Covenant or trade secrets law unless and until

2016 Long-Term Incentive Grant-EPS Minimum

Page 5 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

the Company gives Participant written notice of such violation and Participant
fails to cure such violation within 30 calendar days after receipt of such
written notice.

 

(a)

Confidential Information and Trade Secrets. Participant acknowledges that during
the course of his or her Service, he or she has received and will receive
Confidential Information and trade secrets. Participant further acknowledges
that he or she has received a copy of the Company’s Confidentiality and
Nondisclosure Policy.  Participant acknowledges and agrees that it is his or her
responsibility to protect the integrity and confidential nature of the
Confidential Information and trade secrets , both during and after his or her
Service, and Participant shall not directly or indirectly use, disclose,
disseminate, or otherwise make available any such Confidential Information or
trade secrets, either during or after the term of his or her Service, except as
necessary for the performance of his or her duties to the Company or as
expressly permitted in writing by the Company. The foregoing restriction shall
apply at all times during Participant’s Service with the Company and for a
period of five years following termination thereof for any reason, unless such
Confidential Information qualifies as a trade secret or is a third-party’s
confidential information in which case the foregoing restriction shall continue
for so long as the Company trade secrets remain secret and the Company remains
obligated to protect the third-party confidential information.

 

 

(b)

Competitive Activities.  During Participant’s Service and for two years after
the termination of Participant’s Service for any reason whatsoever (including
Retirement), Participant shall not engage in any Competitive Activity (as
defined in paragraph 8(e)(iii)).  Participant’s obligations under this paragraph
8(b) shall apply in any geographic territory in which the Company conducts its
business during the term of the Participant’s Service. To the extent Participant
worked in a sales capacity for the Company, Participant’s obligations under this
Section 8(b) shall apply in any geographic territory in which Participant sold
products and/or services on behalf of the Company during the last two years of
Participant’s employment with the Company.  In the event that any portion of
this paragraph 8(b) shall be determined by any court of competent jurisdiction
to be unenforceable because it is unreasonably restrictive in any respect, it
shall be interpreted to extend over the maximum period of time for which it
reasonably may be enforced and to the maximum extent for which it reasonably may
be enforced in all other respects, and enforced as so interpreted, all as
determined by such court in such action.  Participant acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Agreement is to be given the construction that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.  

 

 

(c)

Non-Solicitation. During Participant’s Service and for two years after the
termination of Participant’s Service for any reason whatsoever, Participant
shall not:

 

 

(i)

solicit, induce or attempt to solicit or induce any employee, consultant, or
independent contractor of the Company (each, a “Service Provider”) to leave or
otherwise terminate such Service Provider’s relationship with the Company, or in
any way interfere adversely with the relationship between any such Service
Provider and the Company;

 

 

(ii)

solicit, induce or attempt to solicit or induce any Service Provider to work
for, render services to, provide advice to, or supply Confidential Information
or trade secrets of the Company to any third person, firm, or entity;

 

 

(iii)

employ, or otherwise pay for services rendered by, any Service Provider in any
business enterprise with which Participant may be associated, connected or
affiliated;

 

2016 Long-Term Incentive Grant-EPS Minimum

Page 6 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

 

(iv)

call upon, induce or attempt to induce any current or potential customer,
vendor, supplier, licensee, licensor or other business relation of the Company
for the purpose of soliciting or selling products or services in direct
competition with the Company or to induce any such person to cease or refrain
from doing business with the Company, or in any way interfere with the
then-existing or potential business relationship between any such current or
potential customer, vendor, supplier, licensee, licensor or other business
relation and the Company; provided, however, that to the extent that Participant
worked in a sales capacity for the Company, Participant’s obligations under this
Section 8 (c)(iv) shall apply to any current or potential customer, vendor,
supplier, licensee, licensor or other business relation of the Company with whom
Participant had business-related contact during the last two years of his or her
employment with the Company or about whom Participant obtained Confidential
Information or trade secrets of the Company.

 

 

(v)

call upon any entity that is a prospective acquisition candidate that
Participant knows or has reason to know was called upon by the Company or for
which the Company made an acquisition analysis for the purpose of acquiring or
potentially  acquiring  such entity; or

 

 

(vi)

assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Participant.
In particular, Participant will not, directly or indirectly, induce any Service
Provider of the Company to carry out any such activity.

 

 

(d)

Other Restricted Activities.  During Participant’s Service and for two years
after the termination of Participant’s Service for any reason whatsoever,
Participant shall not engage in any other activity that is inimical, contrary or
harmful to the interests of the Company including, but not limited to, (i)
conduct related to Participant’s Service for which either criminal or civil
penalties against Participant may be sought, (ii) violation of Company policies,
including, without limitation, the Company's insider trading policy, or (iii)
participating in a hostile takeover attempt.

 

 

(e)

Definitions. For purposes of this Section 8, the following terms shall have the
following definitions:

 

 

(i)

The term “Company” shall include any Subsidiary of the Company that may exist at
a given time for which Participant rendered services or about which Participant
obtained Confidential Information or trade secrets.

 

 

(ii)

The term “Competing Business” shall mean any business activities that are
directly or indirectly competitive with the business conducted by the Company or
its Subsidiaries at or prior to the date of the termination of Participant’s
Service,  as described in the Company’s periodic reports filed pursuant to the
Exchange Act (e.g., the Company’s Annual Report on Form 10-K) or other
comparable publicly disseminated information.

 

 

(iii)

The term “Competitive Activity” shall mean directly or indirectly investing in,
owning, operating, financing, controlling, or providing services to a Competing
Business if the nature of such services are the same as or similar in position
scope and geographic scope to any position held by Participant during the last
two years of his or her employment with the Company, such that Participant’s
engaging in such services on behalf of a Competing Business does or may pose
competitive harm to the Company, provided that passive investments of less than

2016 Long-Term Incentive Grant-EPS Minimum

Page 7 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

 

a 2% ownership interest in any entity that is a Competing Business will not be
considered to be a “Competitive Activity.”

 

 

(iv)

The term “Confidential Information” has the meaning set forth in the Company’s
Confidentiality and Nondisclosure Policy.  Confidential Information includes not
only information contained in written or digitized Company documents but also
all such information that Participant may commit to memory during the course of
his or her Service. “Confidential Information” does not include information that
is available in reasonably similar form to the general public through no fault
of Participant or any other entity owing a duty of confidentiality to the
Company, or that was received by Participant outside of the Company, without an
obligation of confidentiality.

 

 

(v)

Participant will be deemed to be in “Service” to the Company so long as he or
she renders continuous services on a periodic basis to the Company in the
capacity of an employee, director, consultant, independent contractor, or other
advisor (but, in the case of Participant’s continued Service as a consultant,
independent contractor, or other advisor, only as determined by the Committee or
the Board, in its sole and absolute discretion, following Participant’s initial
Service as an employee or director).  

 

 

(f)

Equitable Relief; Enforceability.  By accepting this Agreement and the
Restricted Shares granted hereby, Participant agrees that the Restrictive
Covenants set forth in this Section 8 are reasonable and necessary to protect
the legitimate interests of the Company. In the event of a violation of any of
the restrictions contained in this Section 8, the Company shall be entitled to
seek enforcement of the provisions of this Section 8 through proceedings at law
or in equity in any court of competent jurisdiction, including temporary,
preliminary and permanent injunctive relief.  In the event of a violation of any
provision of subsection (b), (c), or (d) of this Section 8, the period for which
those provisions would remain in effect shall be extended for a period of time
equal to that period beginning when such violation commenced and ending when the
activities constituting such violation have been finally
terminated.  Participant is aware that there may be defenses to the
enforceability of the Restrictive Covenants set forth in this Section 8, based
on time, activity or territory considerations, and Participant knowingly,
consciously, intentionally, entirely voluntarily, and irrevocably waives any and
all such defenses and agrees that he or she will not assert the same in any
action or other proceeding brought by the Company for the purpose of enforcing
the Restrictive Covenants.

 

 

(g)

Notice of Immunity from Liability for Confidential Disclosure of a Trade Secret
to the Government or in a Court Filing.  Notwithstanding anything herein to the
contrary, under the Federal Defend Trade Secrets Act of 2016, an individual may
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding in the
individual files any document containing the trade secret under seal and does
not disclose the trade secret except pursuant to court order.  Nothing herein is
intended, or should be construed, to affect the immunities created by the Defend
Trade Secrets Act of 2016.

9.

No Right to Employment.  Nothing herein confers upon the Participant any right
to continue in the employ of the Company or any Subsidiary.

 

2016 Long-Term Incentive Grant-EPS Minimum

Page 8 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

10.

Nontransferability.  Except as otherwise provided by the Committee or as
provided in Section 5, and except with respect to vested shares, the
Participant's interests and rights in and under this Agreement are not
assignable or transferable other than as designated by the Participant by will
or by the laws of descent and distribution.  Distribution of Restricted Shares
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof.  The Committee may require personal receipts or endorsements
of a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 5 hereof.  Any effort to
otherwise assign or transfer any Restricted Shares (before they are distributed)
or any rights or interests therein or thereto under this Agreement will be
wholly ineffective, and will be grounds for termination by the Committee of all
rights and interests of the Participant and his or her beneficiary in and under
this Agreement.

 

11.

Administration and Interpretation.  The Committee has the authority to control
and manage the operation and administration of the Plan and to make all
interpretations and determinations necessary or appropriate for the
administration of the Plan and this Agreement, including the enforcement of any
recovery of payments pursuant to Section 8 or otherwise. Any interpretations of
the Plan or this Agreement by the Committee and any decisions made by it under
the Plan or this Agreement are final and binding on the Participant and all
other persons. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.

 

12.

Governing Law, Jurisdiction and Venue.    This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the state of Delaware, without regard to principles of conflicts of law
of Delaware or any other jurisdiction. The exclusive venue for any enforcement
action or other litigation arising out of or relating to this Agreement shall be
the state or federal courts located in Cook County, Illinois. The parties
irrevocably consent to any such court’s exercise of jurisdiction over them for
such purpose and waive any argument concerning lack of personal jurisdiction
and/or inconvenient forum.  

 

13.

Integration.  Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to all of the terms and conditions of
the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.  In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan.  Except with respect to Participant’s obligations under any
confidentiality and nondisclosure agreement with the Company (which obligations
will be deemed in addition to and cumulative of Participant’s obligations under
this Agreement such that the Company is afforded the maximum protection
available under applicable law), this Agreement is the entire agreement between
the parties to it with respect to the subject matter hereof, and supersedes any
and all prior oral and written discussions, commitments, undertakings,
representations or agreements (including, without limitation, any terms of any
employment offers, discussions or agreements between the parties). 

 

14.

Binding Effect.  This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

15.

Amendment and Waiver.  This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other
person.  No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

2016 Long-Term Incentive Grant-EPS Minimum

Page 9 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE FOLLOWS]

 




2016 Long-Term Incentive Grant-EPS Minimum

Page 10 of 10



94014627\V-4

 

 

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

Very truly yours,

ESSENDANT INC.

By: /s/Charles Crovitz 

Charles Crovitz

Chairman of the Board




2016 Long-Term Incentive Grant-EPS Minimum

Page 11 of 10



94014627\V-4

 

 

 

 

